Title: Memorandum of Consultation on Indian Policy, 9 March 1792
From: Jefferson, Thomas
To: 


          
            [1]792. Mar. 9. A Consultation at ☉
          
          Present H[amilton] K[nox] and J[efferson].
          1. Subject.
          Kirkland’s letter. British idea of a new line from Genesee to Ohio. See extract on another paper.
          
          Deputation of 6. nations now on their way here. Their dispositions doubtful. Street, a Connecticut man, a great scoundrel coming with them. ¼ of the nation agt. us. Other ¾ qu.
          Agreed they should be well treated, but not overtrusted.
          Pond’s report. Stedman’s report. These two persons had been to Niagara, where they had much conversation with Colo. Gordon, commanding officer. He said he had relation of St. Clair’s defeat from a sensible Indian who assured him the Indians had 50. killed and 150. wounded. They were commanded by Simon Girthy, a renegado white from Virga. or Pensva. He said the Indians were right, that we should find them a powerful enemy. They were improving in war. Did you ever before hear, says he of Indians being rallied 3. times? (This rallying was nothing more than the returns on the 3 charges with bayonets made by our troops, which produced a correspondent retirement of the Indians but not a flight.) That we should never have peace of the Indians but thro’ the mediation of Britain. That Britain must appoint one Commissioner, the U.S. one, the Indians one: a line must be drawn, and Britain guarantee the line and peace. Pond says the British have a project of settling 1000 families at the Illinois. That Capt. Stevenson, who was here some time ago, and who came over with Govr. Simcoe, was sent here to Hammond to confer about these matters. [Stevenson staid here 5. days and we know was constantly with Hammond.] Colo. Gordon refused to let Pond and Stedman go on. They pretended private business, but in reality had been sent by the President to propose peace to the North Western Indians.
          H[amilton] doubts Pond’s truth and his fidelity, as he talks of a close intimacy with Colo. Gordon.
          J[efferson] observes that whether Pond be faithful or false, his facts are probable, because not of a nature to be designedly communicated if false. Besides they are supported in many points from other quarters.
          It seems that the English exercise jurisdiction over all the country South of the Genisee, and their idea appears, to have a new line along that river, then along the Allegeney to Fort Pitt, thence due West or perhaps along the Indian lines to the Missisipi, to give them access to the Missi. H[amilton] here mentioned that Hammond in a conversation with him had spoke of settling our incertain boundary from the lake of the wood due West to the Missi, by substituting from the lake of the wood in a streight line to the head of the Missi.
          Agreed unâ voce never to admit British mediation.
          H[amilton] proposed that a summary statement of all the facts we are possessed of relative to the aid by the British to the Indians be made and delivered to Pinkney to form a representation on it to the Court of London.
          
          J[efferson] observed it would be proper to possess Mr. Pinkney of all facts, that he must at all times be able to meet the British Minister in conversation, but that whether he should make a representation or not, in form, depended on another question. Whether it is better to keep the negociation here, or transfer it there? For that certainly any proceeding there would slacken those here, and put it in their power gradually to render them the principal. The President was of opinion the negociation should be kept here by all means.
          Shall any thing be said here to Hammond.—J[efferson]. No. There is no doubt but the aids given by subordinate officers are with secret approbation of their court. A feeble complaint to Hammond then will not change their conduct, and yet will humiliate us.
          Qu. proposed by President. Shall a person be sent to the N. Western Indians by the way of Fort Pitt and Vincennes to propose peace? K[nox] observed that such a person could at this season be at Vincennes in 25. days and recommended one Trueman, and that he should from Ft. Washington take some of the Indian prisoners as safeguard.—Agreed nem. con. but the person to be further considered of.
          Qu. Shall a 2d. deputation be procured from the Indians now expected here, to go to same place on same object. H[amilton]. No. It will shew too much earnestness. J[efferson]. No for same reason, and because 2 deputations independant of each other might counterwork each other. Pr[esident]. No for the last reason.
          J[efferson] proposed taking a small post at Presque isle. 1. To cut off communication between 6. nations and Western Indians. 2. To vindicate our right by possession. 3. To be able to begin a naval preparation. H[amilton] contra. It will certainly be attacked by England and bring on war. We are not in a condition to go to war.—K[nox] as usual with H[amilton].—Pr[esident]. Whenever we take post at Presq. isle it must be by going in great force, so as to establish ourselves completely before an attack can be made, and with workmen and all materials to create a fleet instanter: and he verily believes it will come to that.
          Brant says he has resigned his English commission and means to become entirely an Indian and wishes to head and unite all the Indians in a body.
          The Pr[esident]’s answer to St. Clair’s letter of resignation considered. It was drawn by Knox. The passage was now omitted to which I objected in my note to the President of Mar. 2. K[nox] wished to insert something like an approbation of all his conduct by the Pr[esident].—I said if the Pr[esident] approved all his conduct it would be right to say so.—Pr[esident] said he had always disapproved of two things 1. the want of information 2. not keeping his army in such a position always to be able to display them in a line behind trees  in the Indian manner at any moment.—K[nox] acquiesced, and the letter was altered to avoid touching on any thing relative to the action, unless St. Clair should chuse to retain a clause acknowleging his zeal that day.
          The future commander talked of.
          Pr[esident] went over all the characters, viz Morgan. No head. Health gone. Speculator.
          Wayne. Brave and nothing else. Deserves credit for Stony Point but on another occasion run his head against a wall where success was both impossible and useless.
          Irwin. Does not know him. Has formed a midling opinion of him. H[amilton]. He never distinguished himself. All that he did during war was to avoid any censure of any kind.
          Wilkinson. Brave, enterprising to excess, but many unapprovable points in his character.
          Lee. A better head and more resource than any of them. But no economy, and being a junior officer, we should lose benefit of good seniors who would not serve under him.
          Pinkney. Sensible. Tactician. But immersed in business. Has refused other appointments and probably will refuse this or accept with reluctance.
          Pickings. Genl. Pinkney recommends him for Southern command if necessary. Sensible, modest, enterprising, and judicious. Yet doubtful if he is equal to command of 5000. men. Would be an untried undertaking for him.
          J[efferson] mentioned Sumpter. K[nox] intimated he must be commander in chief or nothing. Incapable of subordination.
          Nothing concluded.
          Qu. proposed. Shall we use Indians against Indians and particularly shall we invite the 6. nations to join us. K[nox] agreed there were but 36. of them who joined the enemy last year, and that we could not count on more than the Cornplanter and 200 to join us. J[efferson] against employing Indians.—Dishonorable policy—he had rather let 36. take the other side than have 200. on ours. H[amilton] disliked employing them. No dependance—barbarians, treach[erous] K[nox] for employing 500.
          Pr[esident]. They must be employed with us or they will be against us. Perhaps immaterial as to 6. nations but material as to Southern. He would use them to scour round the army at a distance. No small parties of enemy could approach thro[ugh] them to discover our movements. He would notwithstanding take same precautions by our own men, for fear of infidelity.—Expensive, discontented,  insubordinate. Conclusion. They shall not be invited, but to be told that if they cannot restrain their young men from taking one side or the other, we will recieve and employ them.
        